Citation Nr: 0933251	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for left knee 
disability. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Whether new and material evidence to reopen a claim for 
service connection for right hand disability has been 
received.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from two rating decisions.  In a June 2003 rating decision, 
the RO denied service connection for, among other things, 
back disability, left knee disability, right hand disability, 
and for bilateral hearing loss.  The Veteran filed a notice 
of disagreement (NOD) in July 2003 regarding the denials of 
the back, left knee, and hearing loss claims, and a statement 
of the case (SOC) was issued in August 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2003.

In a June 2004 decision, the Board denied service connection 
for back disability, for left knee disability, and for 
bilateral hearing loss.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2006 single-judge Order, the 
Court determined that VA failed to satisfy its section 
5103(a) duty-to-notify requirements, vacating the decision 
and remanding the mattes on appeal for further proceedings 
consistent with the Order.  

This appeal also arose from a July 2006 rating decision, in 
which the RO denied service connection for right knee 
disability, and declined to reopen a claim for service 
connection for disability of the right hand.  The Veteran 
filed a notice of disagreement (NOD) in August 2006, and a 
statement of the case (SOC) was issued in March 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in March 2007.

In an August 2008 rating decision, the RO granted service 
connection for a right knee sprain and assigned a 10 percent 
rating, effective June 9, 2005, representing a full grant of 
that benefit sought as to that claim.  In November 2008 and 
March 2009, the RO continued the denial of the petition to 
reopen the claim for service connection for right hand 
disability, as reflected in SSOCs.

In October 2008, the Board remanded the claims that were the 
subject of the Court's remand, i.e., service connection for 
disabilities of the back and left knee, and for hearing loss, 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for action necessary to comply with the 
Court's Order.  After accomplishing the requested actions, in 
May 2009, the AMC continued the denial of each claim (as 
reflected in a supplemental SOC (SSOC)), and returned these 
matters to the Board.  

The Board's decision denying the petition to reopen the claim 
for service connection for right hand disability, and denying 
the claims for service connection for left knee disability 
and for back disability is set forth below.  The matter of 
service connection for bilateral hearing loss is addressed in 
the remand following the order; that matter is being remanded 
to the RO for further action.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  The service treatment records do not document an injury 
or disease of the back, and there is no competent and 
probative evidence that any current back disability is 
related to service.



3.  A defect of the left knee was noted on the report of 
induction examination; however, the medical evidence 
pertinent to service, and after, establishes that there was 
no worsening of the preexisting left knee disability during, 
or as a result of, service.

4.  In a June 2003 decision, the RO denied a claim for 
service connection for right hand disability; although 
notified of the denial of the claim in June 2003, the Veteran 
did not initiate an appeal.

5.  No new evidence associated with the claims file since the 
June 2003 RO decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right hand disability, or raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (2008).

3.  The June 2003 RO decision that denied service connection 
for disability of the right hand is final.  38 U.S.C.A. 
§ 7105(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

4.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
disability of the right hand are not met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the  December 2006 Order, the Court found  that VA did not 
provide adequate notice to the Veteran prior to adjudicating 
the claims for service connection for disabilities of the 
back and left knee in June 2003.  On remand from the Board, 
in December 2008, the AMC sent the Veteran a letter that 
provided notice regarding what information and evidence was 
needed to substantiate those claims, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
That letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the December 2008 letter, and opportunity for the 
Veteran to respond, the March 2009 and May 2009 SSOCs reflect 
readjudication of each claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the petition to reopen, the RO sent the Veteran a 
pre-rating letter in August 2005, which notified him of the 
basis for the prior denial of his claim, of the definition of 
new and material evidence, of the kind of evidence that is 
needed to reopen the claim for service connection, and of the 
kind of evidence that is needed to establish the underlying 
claim for service connection, in accordance with Kent (cited 
above).  

The record also reflects that VA has made reasonable efforts 
to obtain, or to assist in obtaining, all relevant records 
pertinent to the claims herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a April 2009 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and his attorney, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In numerous submissions, 
the Veteran's attorney has objected to every aspect of VA's 
handling of these claims, to include the absence or perceived 
inadequacy of VA examinations to evaluate the various claimed 
disabilities.  Regarding the back claim, the Board 
emphasizes, that the claim is one for service connection, but 
that there is no evidence whatsoever of any injury or disease 
of the back in service.  As the current record does not 
reflect even a prima facie claim for service connection for 
the claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).  

Regarding the right hand claim, in the absence of receipt of 
new and material evidence, there is no duty to obtain an 
examination or medical opinion.  Regarding the left knee 
claim, the Veteran was afforded a VA examination in April 
2009, and a medical opinion on the question of aggravation 
was provided.  As discussed in more detail below, as a defect 
was noted on the report of examination for induction, and as 
the Veteran's pre-existing condition is not shown to have 
worsened during service, the Veteran bears the burden of 
establishing that the condition was actually aggravated.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  As 
such, the medical opinion already obtained more than meets 
VA's duty to assist with respect to that claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the these 
claims.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.




A.  Petition To Reopen

The RO initially denied a claim for service connection for 
right hand disability in a June 2003 rating decision, which 
the Veteran did not appeal.  

At the time of the June 2003 RO decision, the medical 
evidence of record consisted of service treatment records 
showing that the Veteran had a pre-existing right hand 
disability at induction, manifested by a 2-inch scar and 
decrease in finger extension.  Other service records include 
the report of a neurologic evaluation, in which the examiner 
described an old injury (7 years prior) to the right hand, 
with residual weakness of muscles and limited dexterity.  The 
service records did not document any further injury to the 
right hand during service, and the report of examination at 
discharge was silent as to any right hand disability.  There 
was no post-service evidence showing treatment or diagnosis 
regarding the right hand.  

Thus, at the time of the June 2003 decision, although the 
evidence did establish a pre-service injury to the right 
hand, with residual disability, there was no evidence of any 
worsening during service.  As the Veteran did not initiate an 
appeal of that decision (see 38 C.F.R. § 20.200 (2008)), it 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  However, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran requested that the previously denied claim be 
reopened in June 2005.  Regarding petitions to reopen that 
are filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Medical evidence received since the June 2003 denial of 
reopening of the claim for service connection for right hand 
disability includes VA and private treatment records.  These 
records are new, in that they were not of record at the time 
of the June 2003 RO decision.  However, they are not material 
for purposes of reopening the claim, as they do not include 
any comment that supports a finding that the Veteran's pre-
existing right hand disability was aggravated during service; 
nor do they substantiate any alternative theory of 
entitlement.  

The Veteran has also submitted duplicate copies of service 
treatment records which were of record and considered at the 
time of the June 2003 decision.  These records are cumulative 
and redundant of evidence previously of record, and are not 
new and material.  

Without any competent evidence or opinion that the claimed 
right hand disability had its onset in service, was 
aggravated by service, or is otherwise related to disease or 
injury in service, or service-connected disability, none of 
the new medical evidence received raises a reasonable 
possibility of substantiating the claim, and therefore, it is 
not material for purposes of reopening the claim.

The only other relevant evidence received consists of 
statements of the Veteran, as well as statements from the 
Veteran's attorney, on his behalf.  However, even if new, 
such lay assertions provide no basis for reopening the claim.  
To the extent that the Veteran or his attorney are attempting 
to establish in-service aggravation of the Veteran's right 
hand disability on the basis of assertions alone, such 
evidence must fail.  As each is a layperson, not shown to 
have appropriate medical training and expertise, they are not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on medical a 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for right hand disability has not been received.  
As such, the RO's June 2003 decision remains final, and the 
appeal as to right hand disability must be denied.  As the 
Veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim for service connection, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.	Service Connection Claims
1.  Back

The Veteran contends that he injured his back during basic 
training, that he repeatedly went on sick call, that he was 
frequently directed to take analgesics, and that following 
service, he continued to experience back problems, and that 
he currently experiences pain in his back and is unable to 
climb, bend, or lift objects.  

The Veteran's service treatment records contain no reference 
to complaint of, treatment for, or diagnosis of, a back 
disorder.  Indeed, the Veteran's spine was found to be normal 
on the report of examination for discharge.  

After service, VA outpatient records reveal a current 
diagnosis of severe degenerative joint disease of the lumbar 
spine, with nerve impingement; however, there is no such 
diagnosis for many years after discharge.  Thus, service 
connection on a presumptive basis is not warranted.  In a 
September 2003 letter, a private chiropractor stated that he 
treated the Veteran for chronic lumbosacral strain, with 
sciatic neuralgia, from February 1979 to 1988, and that 
patient records were no longer available from his office.  
The chiropractor also indicated that prior to 1979, the 
Veteran had received chiropractic treatment from another 
practitioner.  However, the chiropractor did not relate the 
disability to the Veteran's period of active service.  
Indeed, there is no medical evidence that purports to relate 
any current back disability to the Veteran's period of active 
service.  As such, the Board concludes that the criteria for 
service connection for back disability are not met.  

2.  Left Knee 

The Veteran contends that he was treated for knee problems 
prior to service and continued to experience these problems 
in service.  In a May 2003 statement, the Veteran explained 
that he repeatedly went on sick call for these problems, and 
that he was frequently directed to take analgesics.  
Following service, he maintains that he continued to 
experience knee problems, and that he currently has pain in 
his knees and is unable to climb, bend, or lift objects.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304 (b).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for left knee disability must be denied.  

At entry into service, the Veteran reported a history of 
bilateral knee discomfort, described as rheumatism.  The 
Veteran's induction examination report described the 
Veteran's account as unsubstantiated.  However, he was 
assigned a "2" under his PULHES profile for the category of 
lower extremities.  PULHES refers to the six categories into 
which a physical profile is divided.  The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric.  The number 1 
indicates that an individual possesses a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992).

The Board notes that a disorder need not be symptomatic at 
entry, only noted by the examiner.  Verdon v. Brown, 8 Vet. 
App. 529, 534-535 (1996).  Therefore, while the service 
entrance examination report does not 4reflect an actual 
diagnosis regarding the left knee, it does objectively 
identify a defect resulting in impairment of the lower 
extremities.  As such, the presumption of soundness with 
respect to the left knee does not attach.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304 (b).  The remaining question, 
however, is whether the pre-existing left knee impairment was 
aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153, where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

The Veteran's service treatment records include June 1966 
treatment records, during the second week of basic training, 
documenting the Veteran's subjective complaint of pain in 
both knees.  It was noted that the Veteran had experienced 
such pain since he was 12 years old, and that training 
activities had "aggravated" this condition.  It was also 
noted that the Veteran had no other symptoms, and that there 
was no indication that the Veteran had any swinging, locking, 
or swelling of his knees.  A subsequent orthopedic 
examination and x-ray of the Veteran's knees indicated that 
the condition of both knees was completely normal.  At 
separation, no knee related problems were noted, and the 
Veteran received an assessment of a 1 under all aspects of 
the PULHES criteria, including for the category of lower 
extremities for which he had received a 2 at induction.  

Post-service medical evidence reveals initial treatment for 
the left knee roughly contemporaneous with the filing of the 
current claim, more than 35 years after discharge.  Evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service, as evidence of whether a preexisting condition was 
aggravated by military service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Thus, despite the use of the word "aggravation" in the 
service treatment records, the evidence as a whole reveals 
only a temporary exacerbation of symptoms during training.  
This was confirmed by the opinion of a VA physician in April 
2009, who found that the Veteran's knees were temporarily 
aggravated during service.  Temporary flare-ups of symptoms 
do not constitute an increase in severity.  38 U.S.C.A. 
§ 1153 requires an increase in the severity of the 
preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pres-service condition.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen, 4 Vet. App. at 306-307; Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  In this case, the evidence clearly 
establishes that the condition was no worse, but was actually 
better, at discharge than it was at induction.  Thus, the 
presumption of aggravation does not attach.  

Significantly, moreover, the only medical opinion evidence on 
the question of  aggravation is not supportive of the claim, 
and neither the Veteran nor his attorney has presented .  As 
noted above, the Veteran was afforded a VA examination in 
April 2009.  The resulting diagnosis was early 
osteoarthritis.  The examiner stated that she could identify 
nothing to confirm a permanent aggravation due to military 
service.  According to the examiner, any such connection 
would require speculation, and in fact, the minimal 
degenerative changes seen currently caused her to doubt such 
a connection, since, if permanent aggravation had occurred, 
she would have expected a more advanced degenerative change 
at this point.  The Board notes that service connection may 
not be granted on the basis of mere speculation.  See 
38 C.F.R. § 3.102 (2008) and Bostain, 11 Vet. App. at 127- 
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In sum, in this case, the objective evidence does not 
establish that the Veteran's pre-existing left knee 
disability was aggravated by his period of active service.

3.  Both Service Connection Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has carefully 
considered the written statements of the Veteran (and those 
provided, on his behalf, by his attorney) indicating that the 
current back disability is related to service, and that the 
pre-existing left knee disability was aggravated by service.  
The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to 
whatever extent the Veteran-and his attorney, through 
arguments made on the Veteran's behalf-attempt to support 
these claims on the basis of assertions, alone, such attempt 
must fail.  Medical matters of diagnosis and  are matters 
within the province of trained medical professionals.  See 
Jones, 7 Vet. App. at 137-138.  As laypersons not shown to 
have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter, neither the Veteran nor his attorney can 
provide persuasive evidence on the medical nexus question.  
See Bostain, 11 Vet. App. at 127, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claims 
for service connection for back and left knee disabilities  
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports any of 
the claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for back disability is denied.

Service connection for left knee disability is denied.

The petition to reopen the claim for service connection for 
right hand disability is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for bilateral 
hearing loss is warranted.  

The Veteran contends that his hearing was damaged in service 
during advanced training at signal school where he was 
continuously exposed to high frequency noise, and again while 
working at a craft shop in close proximity to motorized saws 
and other machinery.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Although there are no specific references in the service 
treatment records to complaints, findings, or diagnosis  
hearing loss, the Board also points out that the absence of 
in-service evidence of hearing loss is not fatal to a claim 
for service connection.  See Ledford v. Derwinski, 3 Vet 
.App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover,  the Veteran is competent to report a history of 
in-service noise exposure.  See, e.g. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1991).  Here, the  Veteran's DD Form 214 
(separation document) also shows that the Veteran served as 
communications center specialist, which likely involved some  
noise exposure.

The Board notes that an undated post-service VA audiometric 
evaluation, submitted in April 2005 (apparently associated 
with a January 2004 audiology evaluation) reflects hearing 
loss in each ear to an extent recognized as a disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  Testing revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
75
100
105
LEFT
15
20
70
100
85

Speech recognition ability of 88 percent in the right ear and 
of 92 in the left ear was recorded.  

The report of the June 2004 evaluation reflects that the VA 
audiologist described the Veteran as having normal, sloping 
to profound, sensorineural hearing loss.  The Veteran told 
the audiologist  that his hearing problems began in the 
service in 1969, from listening to Morse code all day with 
ear phones, which can be construed as suggesting a continuity 
of symptomatology since service.  Such report indicates that 
the Veteran's current hearing loss may be related to service.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  There Board 
also notes that there is currently no medical opinion  as to 
etiology of the Veteran's current bilateral hearing loss of 
record.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).  

Under the circumstances of this case, the Board finds that a 
VA ear, nose and throat examination (ENT) and medical opinion 
by an appropriate physician would be helpful in resolving the 
claim for service connection for bilateral hearing loss..  

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination-with associated audiometry and speech 
discrimination testing-by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled testing and/or examination, 
without good cause, may result in denial of the claim for 
service connection bilateral hearing loss (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655..  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the testing and/or 
examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements, and 
that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for bilateral hearing loss.   

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician (not an 
audiologist) at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometry and 
speech discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the Veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to diagnosed hearing 
loss disability of each ear (if any), the 
physician  should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to particularly 
include in-service noise exposure, as 
described by the Veteran.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of 
the date and time of the appointment(s) 
sent to the Veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


